         Case 1:20-cv-02107-JEB Document 2-2 Filed 08/03/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 NATIONAL ASSOCIATION OF THE DEAF, et al.,
                Plaintiffs,

        v.
                                                                   Civil Action No. 20-cv-2107
 DONALD J. TRUMP, et al.,

                              Defendants.



                                    [PROPOSED] ORDER

       UPON CONSIDERATION of Plaintiffs’ Motion for a Preliminary Injunction and the

parties’ briefing submitted in connection with that motion, it is hereby ORDERED that the

motion is GRANTED. Defendants are ordered to immediately begin providing live televised in-

frame ASL interpretations at all public briefings conducted by any Defendant that address issues

concerning COVID-19, including all such briefings involving President Trump, Vice President

Pence, Press Secretary McEnany, or any members of the White House Coronavirus Task Force.



  Dated: _____________
                                                    United States District Judge
